PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Bauer Law Offices
Robert M. Bauer
9800A McKnight Road, Suite 307
Pittsburgh, PA 15237


In re Application of: Robert Carl May
Application No.: 16/392,194
Filed: April 23, 2019
Attorney Docket No.: PVLA.00041
Title: Nail Light

:::::


REQUEST FOR CORRECTION
ON PETITION


Applicant filed a request on March 29, 2021, to correct of a minor error in the petition decision mailed March 19, 2021, under 37 C.F.R. § 1.181, which withdrew the finality of the Office action mailed on January 28, 2021.  This request is being treated as a request to clarify the record regarding the rejection of claims 1-9 under 35 USC § 112(b) regarding the claim term “bling”.  

The request is GRANTED, the record is clarified as set forth below.

The Petition Decision mailed on March 19, 2021 stated that the final Office action mailed on January 28, 2021 included a rejection under 35 USC § 112(b) regarding the claim limitation “bling”.  The final Office action (item 6, pg. 5) indicated that “accessories” and “finger/toe nail polish” were indefinite under 35 USC § 112(b), but did not include “bling” as an indefinite limitation.  Accordingly, to the extent that the decision of March 19, 2021 indicates that the Office action of January 28, 2021 includes a rejection under 35 USC § 112(b) of claims 1-9 because the limitation “bling” is indefinite, it is hereby clarified for the record that claims 1-9 was not rejected as being indefinite due to the recitation of “bling.” 

Telephone inquiries should be directed to Jong-Suk (James) Lee, Supervisory Patent Examiner, at (571) 272-7044.


/Gregory J Toatley Jr/____________________________________
Gregory J. Toatley, Jr.
Acting Group Director
Technology Center 2800 - Optics